         Case 3:18-cv-01801-JCH Document 12 Filed 11/26/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

JAMES E. SHELTON, et al.,                    )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )       Case No. 3-18-cv-01801-JCH
                                             )
POST UNIVERSITY, INC.,                       )
                                             )
       Defendant.                            )

                        DEFENDANT POST UNIVERSITY, INC.’S
                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1, Defendant Post

University Inc. states that it does not have a parent corporation, and no publicly-held corporation

owns more than 10% of its stock.

Dated: November 26, 2018                     Respectfully submitted,

                                             /s/ Michael S. Cryan
                                             Michael S. Cryan (Federal Bar No. ct17306)
                                             ARENT FOX LLP
                                             1301 Avenue of the Americas, Floor 42
                                             New York, NY 10019
                                             (212) 484-3900 (telephone)
                                             (212) 484-3990 (facsimile)
                                             michael.cryan@arentfox.com
                                             Attorney for Post University, Inc.
         Case 3:18-cv-01801-JCH Document 12 Filed 11/26/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2018, the foregoing was filed electronically with
the Clerk of Court to be served by Notice of Electronic Filing from the Court’s electronic filing
system upon the following:

Jeffrey J. Tinley
Federal Bar No.: ct00765
Email: jtinley@tnrdlaw.com
TINLEY, RENEHAN & DOST, LLP
60 North Main Street, 2nd Fl. Waterbury, CT 06702
Telephone: (203) 596-9030
Facsimile: (203) 596-9036

Jon B. Fougner
Email: Jon@FougnerLaw.com
600 California Street, 11th Fl.
San Francisco, CA 94108
Telephone: (415) 577-5829
Facsimile: (206) 338-0783

Edward A. Broderick
Email: ted@broderick-law.com
Anthony I. Paronich
Email: anthony@broderick-law.com
BRODERICK & PARONICH, P.C.
99 High Street, Suite 304
Boston, Massachusetts 02110
Telephone: (617) 738-7080
Facsimile: (617) 830-0327

Matthew P. McCue
E-mail: mmccue@massattorneys.net
THE LAW OFFICE OF MATTHEW P. McCUE
1 South Avenue, Suite 3
Natick, Massachusetts 01760
Telephone: (508) 655-1415
Facsimile: (508) 319-3077
Attorneys for Plaintiff



                                             /s/ Michael S. Cryan
                                                 Michael S. Cryan




                                                2
